DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 23 July 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Interpretation
The instant claims recite numerous optional limitations.  The limitations recited as optional in the claims are interpreted as not being required for the claimed test strip.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites “the test 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 19, 23, 24, 27, 29-31 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlton (US 2004/0248322).
Charlton teaches a test strip for a paper based assay comprising:
a substrate addition zone for receiving a solution (buffer pad, 110, Fig. 4; par. 59 and 64) and a marked sample addition zone (marked test line, par. 132 and 164; sample is applied directly to the test membrane such that it contacts the test area and is considered the sample addition zone, par. 38; housing is considered part of the claimed test strip) for receiving a sample containing an analyte of interest to be applied directly to the marked sample addition zone (sample is applied directly to the test membrane such that it contacts the test area and is considered the sample addition zone, par. 38; sample application area comprises the test area, par. 49; sample cup is attached directly over the test area and sample is deposited to the test area, par. 61-63); and
at least one capture agent that specifically binds to the analyte of interest and retains the analyte of interest located only in the marked sample addition zone (analyte 
	wherein, upon direct application of the sample to the capture agent in the marked sample addition zone, the analyte of interest present in the sample is first immobilized in the marked sample addition zone of the test strip by binding with the at least one capture agent (analyte first binds to the analyte binding agent in the test area prior to addition of a conjugate to the membrane, par. 71),
	wherein the substrate addition zone is located upstream of the marked sample addition zone (buffer pad is upstream from the test area, which is the marked sample addition zone, par. 92; 100 is upstream from 140, Fig. 7), and
	wherein the substrate addition zone is configured such that the fluid, when applied to the substrate zone, flows through the substrate zone and into the marked sample addition zone (fluid is applied to the buffer pad and flows through the buffer pad to the test area, par. 92 and 102).
	Charlton does not specifically teach the functional limitation of the substrate addition zone receiving a substrate and the substrate, when applied to the substrate zone, flows through the substrate zone and into the marked sample addition zone.  The prior art needs only be capable of performing any recited functional limitations.  A prior art substrate addition zone structure needs only to be capable of receiving a substrate and flowing the substrate through the substrate zone and into the marked sample addition zone in order to read on the claims.  To be considered capable of receiving a 
	With respect to claim 2, Charlton teaches the substrate addition zone and the marked sample addition zone are in a spaced apart configuration (buffer pad is upstream from the teat area and separated by the test membrane and conjugate pad, par. 59, 91 and 102; see buffer pad, 100, seen as the claimed substrate addition zone separated from test area, 140, seen as marked sample addition zone, by test membrane, 130, in Fig. 7).
Claim 14 is drawn to a functional limitation of the test strip, wherein the sample is premixed with a detector agent.  Neither the sample nor the detector agent are claimed as part of the test strip and therefore do not impart any structural limitations on the claimed invention.  Therefore the prior art must only be capable of performing any recited functional limitation.  The test strip of Charlton comprises the structural limitations required by the instant claims and are therefore any sample applied thereto is considered capable of being premixed with a detector agent.
With respect to claim 19, Charlton teaches the marked sample addition zone (Charlton’s test area) is subdivided into two or more areas, each comprising a different capture agent (more than one type of analyte can be detected in a single test strip with 
	With respect to claim 23, Charlton teaches the test strip further comprising a control area located without the test marked sample addition zone (par. 38, 42 and 54).
	With respect to claim 24, Charlton teaches a test zone is marked on the test strip (test line/test area is marked on the housing and housing is considered part of the test strip, par. 132 and 164).
	With respect to claims 27 and 29, the substrate is only applied to the test strip and is not claimed as part of the test strip and claim 29 is drawn to the conditions under which the substrate is contacted with the test strip which are both drawn to functional limitations of the test strip. The type of substrate and contacting between the substrate and the test strip does not impart any structural limitations to the claimed test strip and therefore the prior art must only be capable of performing the recited functional limitation.  Charlton teaches the structural limitations recited by the claims and is therefore considered the same test strip and capable of contacting a substrate with the test strip under the claimed conditions. 
	With respect to claim 30, the limitation of the substrate is dispensed on an underside of the test strip is a functional limitation of the test strip.  The substrate does not impart any structural limitations onto the test strip itself so a prior art test strip must only be capable of receiving a fluid on the underside of the test strip.  The claims do not specify a top or bottom direction of the test strip therefore any location where a fluid is dispensed may be considered the bottom of the test strip.  Charlton teaches a buffer 
	With respect to claim 31, Charlton teaches the assay being a paper-based (absorbent paper pad indicates the assay is paper-based, par. 63) enzyme assay (enzyme analyte of interest, par. 30) comprising a test strip as defined in claim 1 (see claim 1, above).
	With respect to claim 39, Charlton does not teach a detector agent pre-dried onto an applicator that is applied to the marked sample addition zone.  However, the applicator is not considered part of the claimed test strip since it is applied to the test strip.  Therefore the use of the applicator with the test strip is considered a functional limitation and the test strip of the prior art must only be capable of being used with such an applicator.  The test strip of Charlton teaches the same structural requirements as the instant claims and is therefore considered capable of use with an applicator having pre-dried detector agent that is applied to the test zone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton (US  2004/0248322), as applied to claim 1, in view of Jerome et al. (US 2003/0049167).

	Jerome et al. teach a capture area marked on the test strip with a dye (par. 101), in order to determine the position of the capture zone (par. 101).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the marking of the detection area/sample addition zone on the test strip of Charlton, a marked test zone as taught by Jerome et al., in order to provide indication of the position of the zone even when no label is generating a signal (Jerome, par. 101).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Charlton and Jerome are similarly drawn to lateral flow test strips having marked detection zones.

Response to Arguments
Applicant’s amendments and arguments filed 23 January 2021 with respect to the pending claims have been fully considered and are persuasive to overcome the previous rejections of record.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Charlton.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641